NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             JULIETTE F. Appellant,

                                         v.

     DEPARTMENT OF CHILD SAFETY, J.M., N.M., N.Y., Appellees.

                              No. 1 CA-JV 20-0335
                               FILED 05-13-2021


             Appeal from the Superior Court in La Paz County
                         No. S1500JD202000008
                 The Honorable Jessica L. Quickle, Judge

                                   AFFIRMED


                                    COUNSEL

Carr Law Office, PLLC, Kingman
By Sandra Carr
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Doriane Neaverth
Counsel for Appellee Department of Child Safety
                          JULIETTE F. v. DCS et al.
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Brian Y. Furuya joined.


T H U M M A, Judge:

¶1             This is an appeal from a child dependency order. Because
sufficient evidence supports the dependency finding, the order is affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2            Juliette F. (Mother) is the mother of four minor children: J.M.,
N.M., N.Y. and Z.S. DCS filed a dependency petition regarding the three
oldest children, J.M., N.M. and N.Y. Mother denied the allegations, and the
court received evidence of the following facts at a two-day adjudication.

¶3            Mother has an extensive history of mental illness, criminality
and removal of children in her care by both California and Arizona child-
protection agencies. The events underlying this dependency began in early
2020. In March 2020, Mother took Z.S. from his father (who had sole legal
and physical custody) and refused to return Z.S. or disclose their location.
On April 9, 2020, Mother told California law enforcement that Z.S.’s father
had sexually abused him. On April 16, 2020, a detective discussed the report
with Mother. The detective reported that Mother demonstrated
disorganized thinking and erratic, delusional thought processes.

¶4            The detective contacted California’s child-protection agency,
which in turn contacted the Arizona Department of Child Safety (DCS).
DCS and Arizona law enforcement went to Mother’s Arizona apartment on
April 18, 2020. Mother initially stuck her head out of an apartment window
but then withdrew, refused to respond and barricaded the doors. She spoke
with one of the officers telephonically, alternately speaking as herself and
as her “attorney” and claiming, among other things, that neither she nor
her children were in the apartment. She also called the California detective
and left a rambling voicemail in which she alternately spoke as herself, an
attorney and an unidentified third person. Law enforcement eventually
obtained a search warrant, forcibly entered the apartment and removed
Mother and the four children. Mother was charged with custodial
interference and resisting arrest, and taken to jail. DCS took custody of J.M.,



                                      2
                         JULIETTE F. v. DCS et al.
                           Decision of the Court

N.M. and N.Y., and returned Z.S. to his father, who was cleared of Mother’s
sexual-abuse allegations.

¶5             A psychologist evaluated Mother and diagnosed her with
delusional and personality disorders. The psychologist opined that the
children had been harmed by Mother’s unresolved mental health issues
and would not be safe in her care. The psychologist further explained that
Mother had not benefited from her long-term therapy, and to benefit she
would need to become motivated to change. Separate psychological
evaluations of J.M., N.M. and N.Y. resulted in each being diagnosed with
post-traumatic stress disorder among other things. The children were
found to be significantly delayed academically, and the children’s fathers
testified that Mother had isolated the children from them.

¶6            Mother continued to act erratically while J.M., N.M. and N.Y.
were in care. She engaged in criminal behavior, sent aggressive
communications to DCS, refused the parenting-skills component of parent-
aide services, repeatedly failed to show up for transportation to visits,
disrupted a child and family team meeting causing it to end early,
interacted inappropriately with the children during visits, attempted to
purchase a firearm in violation of a restraining order, threatened witnesses
and published online accusations that DCS had kidnapped and sex-
trafficked the children. She denied being diagnosed with mental illness,
denied that the children were cognitively delayed and claimed to have
successfully homeschooled the children.

¶7            The superior court concluded that J.M., N.M. and N.Y. were
dependent as to Mother. The court found Mother “unwilling or unable to
provide proper and effective parental care and control by neglecting to
properly treat her mental health,” which created “a barrier to her decision
making as a caregiver, not allowing her to make safe and rational decisions
for her children.” The court further found Mother’s home “unfit due to
neglect,” citing, among other things, the children’s academic delays,
Mother’s failure to care for their mental health needs and Mother’s
“inappropriate and unpredictable” behavior as a caregiver.

¶8             Mother timely appeals, challenging the sufficiency of the
evidence. This court has jurisdiction under Arizona Revised Statutes
(A.R.S.) §§ 8-235(A) and 12-130.21(A)(1) (2021).1



1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                     3
                           JULIETTE F. v. DCS et al.
                             Decision of the Court

                                DISCUSSION

¶9             Evidence is reviewed in the light most favorable to affirming
a dependency order, which will not be disturbed unless no reasonable
evidence supports it. Oscar F. v. Dep’t of Child Safety, 235 Ariz. 266, 267 ¶ 6
(App. 2014). Evidence is not reweighed on appeal; the superior court, “as
the trier of fact, ‘is in the best position to weigh the evidence, observe the
parties, judge the credibility of witnesses, and resolve disputed facts.’” Id.
at 269 ¶ 13 (citing cases).

¶10             Dependency must be established by a preponderance of the
evidence. A.R.S. § 8-844(C)(1); Cochise Cnty. Juv. Action No. 5666-J, 133 Ariz.
157, 159 (1982). A child is dependent if he or she is “[i]n need of proper and
effective parental care and control and . . . has no parent . . . willing to
exercise or capable of exercising such care and control,” or if he or she has
a “home [that] is unfit by reason of . . . neglect . . . by a parent.” A.R.S. § 8-
201(15)(a)(i), (iii). “Neglect” includes “[t]he inability or unwillingness of a
parent . . . to provide th[e] child with supervision . . . or medical care if that
inability or unwillingness causes unreasonable risk of harm to the child’s
health or welfare.” A.R.S. § 8-201(25)(a).

¶11            “Proper and effective parental care and control” and
“neglect” are context-specific terms. Joelle M. v. Dep’t of Child Safety, 245
Ariz. 525, 527–28 ¶¶ 12–13 (App. 2018); Pima Cnty. Juv. Action No. J-31853,
18 Ariz. App. 219, 222 (1972). The court must “consider the discrete and
special needs of the particular child, both to protect the child’s best interest
and meaningfully assess the parent’s willingness and ability to provide
proper and effective parental care and control for that child.” Joelle M., 245
Ariz. at 527 ¶ 12. Mental illness does not inevitably render a parent
neglectful or incapable of exercising proper and effective parental care and
control — but it may do so if the mental illness has a “seriously adverse
effect upon the child” given the child’s needs. J-31853, 18 Ariz. App. at 223
(citing cases). Although the dependency inquiry assesses a parent’s present
capabilities to parent, the parent’s past conduct related to adverse
circumstances that remain unresolved is relevant to the dependency
finding. Francine C. v. Dep’t of Child Safety, 249 Ariz. 289, 299 ¶ 28 (App.
2020). A parent’s “denial of responsibility [for past neglect] supports a
finding that [his or her] children do not have [a] parent[ ] presently willing
to or capable of exercising proper and effective parental care and control.”
Pima Cnty. Juv. Dependency Action No. 96290, 162 Ariz. 601, 604 (App. 1990).




                                        4
                          JULIETTE F. v. DCS et al.
                            Decision of the Court

¶12            Here, ample evidence supports the court’s finding that the
children were dependent as to Mother based on neglect and her inability to
provide proper and effective parental care and control. Mother emphasizes
that she adequately fed, clothed and sheltered the children. Mother,
however, ignores evidence that her mental illness caused her to engage in
erratic behavior resulting in the children suffering significant psychological
harm,2 and that she denied her mental illness and continued to act
erratically throughout the dependency. Evidence also established Mother
failed to recognize the children’s significant mental-health needs, and she
denied their significant cognitive and academic delays.

                               CONCLUSION

¶13         Because sufficient evidence supported the order finding J.M.,
N.M. and N.Y. dependent as to Mother, it is affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED:    HB



2 Mother appears to blame law enforcement for any trauma the children
suffered from the events of April 18, 2020. Specifically, she contends she
was trying to protect Z.S. from his abuser and that law enforcement forcibly
removed the children from her apartment by means of a defective warrant.
The legality of Mother’s and law enforcement’s actions was not before the
juvenile court. Moreover, even if third parties’ actions deleteriously affected
the children, the record is replete with evidence that Mother’s behavior
independently harmed them.


                                        5